Citation Nr: 0919075	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1982.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.


FINDING OF FACT

The Veteran's service-connected hypertension is controlled 
with medication and has not resulted in blood pressure 
readings where the diastolic pressure is predominantly 110 or 
more, or the systolic pressure is predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.

The Board notes at this point that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the RO sent the Veteran a September 2008 
correspondence that fully complied with Vazquez-Flores.  His 
claim was thereafter readjudicated in November 2008 via a 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  The Board notes 
that VA received a waiver from the Veteran in September 2008, 
which stated that he does not have additional evidence to 
furnish.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in January 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, 
the examiner did not review the Veteran's claims file.  A 
medical examiner's review of all prior medical records is not 
necessarily required in every case.  See Snuffer v. Gober, 10 
Vet. App. 400, 403-04 (1997) and VAOPGCPREC 20-95 (1995).  
Here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, the 
examinations in question included obtaining a relevant 
history of the disability at issue from the veteran.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion since the examination report 
contains sufficient information to decide the issue on 
appeal.  Id.  Furthermore, the Board believes that a review 
of claims file was not required because it would not change 
the blood pressure readings made during the VA medical 
examination, which are the basis for rating hypertension 
under Diagnostic Code 7101.

In the April 2009 informal hearing presentation, the 
Veteran's representative noted that VA must provide a new 
examination when the Veteran claims a disability is worse and 
the evidence is too old to adequately evaluate the 
disability.  In this case, neither the Veteran nor his 
representative has claimed that the hypertension has worsened 
since the January 2005 VA examination or requested a new VA 
examination.  See generally VAOPGCPREC 11-95 (1995).  Under 
the particular circumstances of this case where outpatient 
records (both before and after the January 2005 examination) 
reflect a range of readings consistent with the Board's 
ultimate factual finding as to the rating criteria shown to 
be met the Board finds that further examination is not 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



Increased Rating

The Veteran contends that the severity of his service-
connected hypertension warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Hypertension is rated under Diagnostic Code 7101 for 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 
10 percent rating is warranted when the disability is 
manifested by diastolic pressure predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating requires that the evidence 
show that the diastolic pressure is predominantly 110 or 
more, or that systolic pressure is predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Factual Background

Service connection was established for the Veteran's 
hypertension in a November 1982 rating decision, at which 
time a 10 percent disability rating was assigned.  The 10 
percent rating has been in effect since that time, under the 
provisions of Diagnostic Code 7101.  In October 2004, the 
Veteran filed an increased rating claim for hypertension.

Effective October 6, 2006, Diagnostic Code 7101 was amended 
by adding a note after the rating criteria, which required 
hypertension to be evaluated separately from hypertensive 
heart disease and other types of heart disease.  71 Fed. Reg. 
52,457, 52,460 (Sept. 6, 2006).  The Board notes that service 
connection for hypertensive heart disease was granted in 
February 2005, and was always separately rated by the RO.  
The Veteran has not challenged the rating assigned the 
hypertension heart disease.  As recently as December 2008, 
the representative confirmed that the only issue on appeal 
concerns hypertension.

The medical records on file document that the Veteran takes 
blood pressure medication for the control of his 
hypertension.  VA outpatient treatment records, since 2004 in 
particular, include the following documented blood pressure 
readings: 148/86 in January 2004, 118/78 in April 2004, 
124/82 in December 2005, 128/70 in January 2006, 108/60 in 
February 2006, and 115/79 in March 2006.

The Veteran was last afforded a VA examination pertinent to 
his hypertension in January 2005.  The examiner noted that 
the claims file was neither provided nor requested to be 
reviewed prior to the Veteran's examination.  On examination, 
the blood pressure readings were 145/101, 140/94, and 150/93.

Private medical records show that the Veteran's blood 
pressure was 122/83 in August 2005.

Analysis

The probative medical evidence documents that the Veteran has 
hypertension.  The clinical records clearly show that the 
Veteran has been taking medication for his symptoms, and that 
the disability is controlled by medication.  However, the 
Board finds that entitlement to an increased evaluation for 
hypertension has not been established.  In order to receive a 
20 percent evaluation or higher, the Veteran must have a 
diastolic pressure of predominately 110 or higher.  The Board 
notes that none of the ten blood pressure readings since 2004 
have produced a diastolic pressure of 110 or higher, with the 
highest reaching 101 in January 2005.  The criteria also 
allow for an increased evaluation if the systolic pressures 
are predominately 200 or higher, but the highest systolic 
pressure shown was the 150 obtained in January 2005.  These 
blood pressure readings do not approximate the criteria for a 
20 percent evaluation.  Accordingly, the probative medical 
evidence of record does not show that the Veteran's service-
connected hypertension meets the criteria for the next higher 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Even though the Veteran contends that his hypertension is 
more severe than the current 10 percent rating reflects, his 
claim is not supported by any medical evidence.  The record 
does not show, nor does the Veteran contend, that the Veteran 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  The Board 
notes that during the January 2005 VA examination, the 
Veteran stated that he checks his own blood pressure, that 
his readings vary quite a bit, and that he believes his 
highest systolic pressure was 150 and highest diastolic 
pressure may have been up to 120 once.  However, that Veteran 
did not contend that his diastolic pressure was predominantly 
110 or more.  Additionally, the Board notes that the Veteran 
has not supplied any of his own readings, and stated in 
September 2008 that he does not have additional evidence to 
submit.

In sum, the competent evidence does not show that the Veteran 
had elevated blood pressure readings that warrant a 20 
percent rating during the course of this appeal.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the Veteran's 
hypertension does not meet the criteria for a rating in 
excess of 10 percent; therefore, the claim for an increased 
rating is denied.

In addition, staged ratings are not applicable since at no 
point did the Veteran's hypertension even remotely 
approximate the criteria for a higher rating.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service 
connected hypertension has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


